The petition for a rehearing filed in this cause has been considered. It suggests nothing that had not been carefully considered by ns in reaching the conclusions set forth in the main opinion.
In so far as the petition is a reargnment or assumes any new ground or position not taken before, it is clearly in violation of Supreme Court Rule 21, and the practice of this court, as has been settled by the adjudications. Smith vs. Croom, 7 Fla., 180; First Nat. Bank vs. Ashmead, 2 So. Reptr., 665; s. c. 23 Fla., 379.
A rehearing is denied.